Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 05/02/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/02/2022 has been entered.
Priority
This application, filed 08/08/2016, Pub. No. US 2017/0122872 A1, claims benefit of US Provisional application No. 62/247,400, filed 10/28/2015.
Status of Claims
Claims 1, 3-9, 11-26 and 33-41 are currently pending.  Claims 1-32 have been originally pending and subject to restriction/election requirement mailed 06/21/2018.  Claims 1-9 and 11-26 have been amended; Claims 10 and 27-32 have been cancelled; and Claims 33-39 have been added, as set forth in Applicant’s amendment entered 02/15/2019.  Claims 1, 18 and 26 have been amended; Claim 2 has been cancelled; and Claims 40 and 41 have been added, as set forth in Applicant’s amendment entered 06/28/2019.  Claims 1, 22 and 26 have been amended, as set forth in Applicant’s amendment filed 04/29/2020.  Claims 1, 18 and 26 have been amended, as set forth in Applicant’s amendment filed 05/02/2022.  Claims 1, 18 and 26 are amended, as set forth in Examiner’s amendment below.  Claims 1, 3-9, 11-26 and 33-41 are allowed.

Information Disclosure Statement
The information disclosure statement, submitted on 05/02/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  

Withdrawn Objections/Rejections
The rejections of the claims set forth in the Office Action mailed 06/09/2020 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Rong Liu on 05/11/2022 and 05/12/2022.
(a)	Claims 1, 18 and 26 are amended to read as follows:
1.	A method for reduction of autofluorescence in biological samples, the method comprising:
providing one or more biological microscopy samples comprising tissue material;
contacting the one or more biological microscopy samples with a solution comprising a triplet sensitizer; 
irradiating the one or more biological microscopy samples with visible light having a light intensity, wherein at least 50% of the light intensity emanates from a wavelength interval within the visible range, and wherein the wavelength interval has a width of up to 80 nm,
wherein the triplet sensitizer combined with the wavelength interval reduces inherent tissue autofluorescence exhibited by the one or more biological microscopy samples compared to that in absence of the triplet sensitizer and in response to a wideband irradiation wavelength interval having a width of greater than 80 nm;
staining the one or more biological microscopy samples with one or more fluorescent markers; and
imaging fluorescence from the one or more biological microscopy samples.

18.	A method for reduction of autofluorescence in biological samples, the method comprising:
providing one or more biological microscopy samples comprising tissue material;
contacting the one or more biological microscopy samples with a solution comprising a triplet sensitizer;
irradiating the one or more biological microscopy samples with visible light or near infrared (NIR) light, 
wherein the triplet sensitizer reduces inherent tissue autofluorescence exhibited by the one or more biological microscopy samples compared to that in the absence of the triplet sensitizer;
staining the one or more biological microscopy samples with one or more fluorescent markers; and
imaging fluorescence from the one or more biological microscopy samples.

26.	A method for reduction of autofluorescence in biological samples, the method comprising:
providing one or more biological microscopy samples comprising tissue material;
contacting the one or more biological microscopy samples with a solution comprising a triplet sensitizer;
irradiating the one or more biological microscopy samples with visible light from one or more light emitting diodes (LEDs), wherein the one or more LEDs emit light within a wavelength interval of 470 nm to 550 nm, wherein the triplet sensitizer combined with the wavelength interval reduces inherent tissue autofluorescence exhibited by the one or more biological microscopy samples compared to that in the absence of the triplet sensitizer and in response to a wideband irradiation wavelength interval having a width of greater than 80 nm;
staining the one or more biological microscopy samples with one or more fluorescent markers; and
imaging fluorescence from the one or more biological microscopy samples.

Withdrawal of Election/Restriction Requirement
Claims 1, 3-9, 11-26 and 33-41 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 06/21/2018, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1, 3-9, 11-26 and 33-41 are allowed and renumbered as Claims 1-33.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-9, 11-26 and 33-41 are allowed because the prior art does not teach or fairly suggest a method for reduction of autofluorescence in microscopy samples comprising tissue material, the method comprising contacting the one or more biological microscopy samples with a solution comprising a triplet sensitizer, wherein the triplet sensitizer reduces inherent tissue autofluorescence exhibited by the one or more biological microscopy samples compared to that in the absence of the triplet sensitizer, which method improves detection of target-specific fluorescent dyes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641